Citation Nr: 1136032	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for a bilateral ankle condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel





INTRODUCTION

The Veteran served on active duty from March 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board in June 2011 at the Houston RO.  His representative submitted a request to reschedule prior to his hearing time-stating that the Veteran was unable to take leave from work for the hearing without ample notice.  

It appears as though the Veteran was scheduled for a videoconference hearing on September 1, 2011 at the Houston RO.  It was noted that the Veteran failed to appear at this hearing.  Upon review of the claims file, it does not appear that the Veteran was provided notice of his hearing date and time.  The notice sent merely stated that his claims file was being transferred to the Board of Veterans' Appeals in preparation for his scheduled hearing.  The notice, however, made no mention of any dates or times for the hearing, nor did it indicate that there were any enclosures.  

The Board notes that under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  The Veteran indicated that he wished to have his June 2011 hearing rescheduled, but there is no evidence of record to show that he was ever provided notice of the September 2011 hearing.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled and the Veteran provided notice thereof.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and request that he specify which type of Board hearing (i.e., videoconference or travel Board) he desires in connection with his appeal and schedule him for a hearing.  The Veteran and his representative should be notified of the time and place to report for the hearing, and a copy of that notice should be associated with the Veteran's claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

